DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 2, 4, 5, 8-10, and 12-19, 21, and 22 are currently pending. Claim 20 has been cancelled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 8-10, 12, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al. ‘995 (US Pub No. 2017/0127995 – previously cited) in view of Krispi ‘576 (US Pub No. 2010/0292576 – previously cited).
Regarding claim 1, Hyde et al. ‘995 teaches a fetal position monitoring system ([0074]), comprising:
a force sensor arrangement configured to obtain mechanical resistance information of a plurality of local areas of an abdomen of an expectant mother in response to an applied pressure, the force sensor arrangement comprising a force sensor comprising a force sensor 
a data analysis processor configured to: interpret the mechanical resistance information with respect to the plurality of local areas of the abdomen of the expectant mother, derive a fetal position or a fetal size from the interpretation (Fig. 5 controller 110 and [0074]-[0077]); and
an output device configured to provide output data adapted to present a representation of the fetal position or fetal size ([0036]).
Hyde et al. ‘995 teaches all of the elements of the current invention as mentioned above except for wherein the force and deformation sensor comprises a deformation sensor adapted to measure a deformation of at least one touched area within the plurality of local areas of the abdomen of the expectant mother in response to the applied pressure; and the data analysis processor being configured to derive a measure of hardness in each of the at least one touched areas from a ratio of the deformation measurement and the force measurement of the at least one touched area, as the interpretation of the mechanical resistance information.
Krispi ‘576 teaches a toco transducer that measures the tension of the maternal abdominal wall ([0023]; It is noted that one of ordinary skill in the art would understand that toco transducers, or tocodynomometers, are a type of strain gauge sensor.). Strain gauges measure stress and strain. Because the toco transducer is a type of strain gauge, the toco transducer of Krispi ‘576 measures tension, or hardness, from stress and strain.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the force and deformation sensor of Hyde et al. ‘995 to include a deformation sensor and to have modified the data analysis processor of Hyde et al. ‘995 to include 
Regarding claim 2, Hyde et al. ‘995 teaches wherein the data analysis processor is further configured to derive fetal movement over time based on the fetal position derived and the output device is further configured to provide a representation of the fetal movement ([0029]).
Regarding claim 4, Hyde et al. ‘995 teaches wherein the force and deformation sensor arrangement comprises an abdominal belt (Fig. 5 wearable garment 200 and [0069]).
Regarding claim 8, Hyde et al. ‘995 teaches wherein the data analysis processor is adapted to determine locations of areas of the abdomen of the expectant mother which are adjacent or away from a fetal body part based on the interpretation of the mechanical resistance information, wherein the fetal body part is one of a head, a buttock or a back ([0075]).
Regarding claim 9, Hyde et al. ‘995 teaches wherein the data analysis processor is adapted to determine the fetal position from the determined locations of the abdomen of the expectant mother ([0077]).
Regarding claim 10, Hyde et al. ‘995, as modified by Krispi ‘576 and Eggert et al. ‘780 teaches a method of monitoring fetal position, comprising the recited steps.
Regarding claim 12, Hyde et al. ‘995 teaches determining a location of areas of the abdomen of the expectant mother which are adjacent or away from at least one fetal body part based on the interpreting of the mechanical resistance information, wherein the at least one fetal body part is a head, a buttock or a back ([0075]), and the method further comprises determining the fetal positon from the head, buttock or back locations ([0077]).
Regarding claim 15, Hyde et al. ‘995 teaches deriving fetal movement over time, and providing a representation of the fetal movement ([0029]).
Regarding claims 16 and 17, Hyde et al. ‘995 teaches wherein locations of areas of the abdomen of the expectant mother comprise at least one of the plurality of local areas of the abdomen of the expectant mother ([0045]).
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al. ‘995 in view of Krispi ‘576, as applied to claims 4 and 10, further in view of Belli ‘056 (US Pub No. 2005/0283056 – previously cited).
Regarding claim 5, Hyde et al. ‘995 in view of Krispi ‘576, as applied to claim 4, teaches all of the elements of the current invention as mentioned above except for wherein the abdominal belt comprises an array of inflatable portions adapted to provide the applied pressure, each inflatable portion is operatively connected with the force and deformation sensor.
Belli ‘056 teaches an inflatable belt that is associated with pressure sensors (Abstract, [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the abdominal belt of Hyde et al. ‘995 in view of Krispi ‘576, as applied to claim 4, to include an array of inflatable portions for providing the applied pressure as Belli ‘056 teaches this will aid in the expulsion of the fetus (Abstract).
Regarding claim 14, Hyde et al. ‘995 teaches wherein the force and deformation sensor arrangement comprises an abdominal belt (Fig. 5 wearable garment 200 and [0069]).

Belli ‘056 teaches an inflatable belt that is associated with pressure sensors (Abstract, [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hyde et al. ‘995 in view of Krispi ‘576, as applied to claim 10, to include providing the applied pressure by inflating inflatable portions of the abdominal belt as Belli ‘056 teaches this will aid in the expulsion of the fetus (Abstract).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al. ‘995 in view of Krispi ‘576, as applied to claim 10, further in view of Kabakov et al. ‘436 (US Pub No. 2014/0249236 – previously cited).
Regarding claim 13, Hyde et al. ‘995 in view of Krispi ‘576, as applied to claim 10, teaches all of the elements of the current invention as mentioned above except for wherein the force and deformation sensor arrangement comprises a glove and the method comprises a user providing the applied pressure through the glove.
Kabakov et al. ‘436 teaches a fetal monitoring device incorporated into a glove to be worn by a patient ([0020]). A controller may operate such as to provide basic instructions to a maternal patient for operation and use of the fetal monitoring device, including an audible signal to place and/or remove sensors (which may be incorporated into a glove) from the abdomen of the maternal patient according to a particular time for signal acquisition ([0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the force and deformation sensor arrangement of Hyde et al. ‘995 in view of Krispi ‘576, as applied to claim 10, to include being associated with a glove as Kabakov et al. ‘436 teaches that substituting a glove (Fig. 2) for a belt (Fig. 7) would obtain predictable results. .
Claims 18, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al. ‘995 in view of Kabakov et al. ‘436.
Regarding claim 18, Hyde et al. ‘995 teaches a fetal position monitoring system ([0074]), comprising:
a force sensor arrangement configured to obtain mechanical resistance information of a plurality of local areas of an abdomen of an expectant mother in response to an applied pressure, wherein the mechanical resistance information comprises the force measurements of each of the at least one touched areas within the plurality of local areas of the abdomen of the expectant mother in response to the applied pressure (Fig. 5 one or more sensors 120, stacked sensor assembly 170 and [0053]);
a data analysis processor configured to interpret the mechanical resistance information with respect to the plurality of local areas of the abdomen of the expectant mother, and configured to derive a fetal position or a fetal size from the interpretation (Fig. 5 controller 110 and [0074]-[0077]);
an output device configured to provide output data adapted to present a representation of the fetal position or size ([0036]).
Hyde et al. ‘995 teaches all of the elements of the current invention as mentioned above except for the force and deformation sensor arrangement comprising: a glove comprising force sensing areas each comprising a compression sensor adapted to measure a force and a deformation sensor adapted to measure deformation of at least one touched area within the plurality of local areas of the abdomen of the expectant mother in response to the applied pressure; and a controller adapted to provide an output adapted to guide a user of the system to apply pressure to the abdomen.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fetal position monitoring system of Hyde et al. ‘995 to include a glove comprising the recited elements and a controller adapted to provide an output adapted to guide a user of the system to apply pressure to the abdomen as Kabakov et al. ‘436 teaches that substituting a glove (Fig. 2) for a belt (Fig. 7) would obtain predictable results. Furthermore, including a controller to guide the user of the system would aid in instructing the user to properly operate the fetal monitoring device ([0044]).
Regarding claim 19, Hyde et al. ‘995 teaches wherein stress is derived from the force measurement (Fig. 5 one or more sensors 120, stacked sensor assembly 170 and [0053]).
Hyde et al. ‘995 in view of Kabakov et al. ‘436, as applied to claim 18, teaches all of the elements of the current invention as mentioned above except for wherein strain is derived from the deformation measurement.
Kabakov et al. ‘436 teaches a fetal monitoring device incorporated into a glove to be worn by a patient ([0020]). The glove may include a piezofilm that may cover the entirety of forehand side, or only a portion thereof, exemplarily, but not limited to the palm of the forehand side (Fig. 1 piezofilm 20 and [0022]). The deformation of the piezofilm is strain.

Regarding claim 21, Hyde et al. ‘995 teaches wherein the force sensing areas are adapted to monitor a pressure applied by the user, and to derive the mechanical resistance information of a body part being pressed (Fig. 5 one or more sensors 120, stacked sensor assembly 170 and [0053]).
Hyde et al. ‘995 in view of Kabakov et al. ‘436, as applied to claim 18, teaches all of the elements of the current invention as mentioned above except for wherein the force sensing areas are adapted to monitor a surface displacement in response to the pressure applied.
Kabakov et al. ‘436 teaches a fetal monitoring device incorporated into a glove to be worn by a patient ([0020]). The glove may include a piezofilm that may cover the entirety of forehand side, or only a portion thereof, exemplarily, but not limited to the palm of the forehand side (Fig. 1 piezofilm 20 and [0022]). The deformation of the piezofilm is strain.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the force sensing areas of Hyde et al. ‘995 in view of Kabakov et al. ‘436, as applied to claim 18, to include a surface displacement as Kabakov et al. ‘436 teaches that this will aid in deriving at least one of a fetal heart rate and fetal motion from the piezofilm signal (Abstract).
Regarding claim 22, Hyde et al. ‘995 in view of Kabakov et al. ‘995, as applied to claim 18, teaches all of the elements of the current invention as mentioned above except for wherein the force sensing areas are disposed in a finger and a palm of the glove.
Kabakov et al. ‘995 teaches a fetal monitoring device incorporated into a glove to be worn by a patient ([0020]). The glove may include a piezofilm that may cover the entirety of forehand side, or only 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the force sensing areas of Hyde et al. ‘995 in view of Kabakov et al. ‘995, as applied to claim 18, to include being disposed in a finger and a palm of the glove as Kabakov et al. ‘995 teaches that this will aid in deriving at least one of a fetal heart rate and fetal motion detection from the piezofilm signal (Abstract)
Response to Arguments
Applicants argues that there is no grammatical error regarding lines 5-6 of claim 18 and that the 35 U.S.C. 112(b) rejection is incorrect (see paragraph 5 of Final Office Action mailed on 03 August 2021). Examiner respectfully agrees, and the 35 U.S.C. 112(b) rejection has been withdrawn.
Applicant argues that claim 19 is clear and does not have an indefiniteness issue and that the 35 U.S.C. 112(b) rejection should be withdrawn (see paragraphs 6 and 7 of Final Office Action mailed on 03 August 2021). Examiner respectfully agrees.
Applicant argues that none of the prior art teaches a data analysis processor derive a measure of hardness in each of the at least one touched areas from a ratio of the deformation measurement and the force measurement of the at least one touched area. Examiner respectfully disagrees, as Krispi ’576 teaches that tension is measured. It would have been obvious to try deriving the measure of hardness from a ratio of the deformation measurement and force measurement, as hardness, stress, and strain are all mathematically related. The ratio of deformation and force, or a ratio of stress and strain, is Young’s modulus. One of ordinary skill in the art would understand that tension can be calculated from Young’s modulus since tension, stress, and strain are all mathematically related. As such, claim 1 is now rejected over Hyde et al. ‘995 in view of Krispi ‘576.
Applicant argues that there is “no evidence [that] is presented to support the inference that tension in a maternal abdominal wall is a proper indication of fetal anatomical features, or of their hardness” on pages 14-15 of the Remarks. Regarding the footnote on page 14 of the Remarks, Applicant notes that Examiner has failed to respond to this argument. Examiner respectfully agrees that she did not respond to this argument and the response follows. Examiner notes that she does not mention in any Office Action that tension in a maternal abdominal wall is an indication of hardness of fetal anatomical features. It is unclear what the hardness of fetal anatomical features is. Furthermore, none of the claims mention determining the hardness of fetal anatomical features. The claims only mention determining the hardness “in each of the at least one touched areas.” To Examiner’s best knowledge, Examiner believes that “at least one touched areas” are the areas on the pregnant woman’s abdomen.
Applicant argues that Krispi ‘576 uses toco transducers to measure fetal heart rate and that there is no reason to add the toco transducer of Krispi ‘576 to the device of Hyde et al. ‘995 (see page 16 of Remarks). Examiner respectfully disagrees, as [0023] of Krispi ‘576 mentions that an ultrasound transducer is used to measure fetal heart rate (“Ultrasound transducers measure the fetal heart and toco transducers measure the tension of the maternal abdominal wall, which is an indirect measure of the intrauterine pressure.”). [0038] of Krispi ‘576 also recites that a transducer has at least one sensor element that detects fetal heart rate or intrauterine pressure. As such, Applicant’s arguments are not persuasive and the rejection has been maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Peters et al. ‘169 (US Pub No. 2014/0180169 – previously cited) teaches a well-known method for monitoring uterine contractions by using an elastic belt that contains a strain gauge, a tocodynometer, to assess the degree of “hardness” of the abdomen ([0002]), indicating that deformation is used to assess the degree of hardness. Kandori et al. ‘417 (US Pub No. 2013/0085417) .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/AURELIE H TU/               Examiner, Art Unit 3791


/ETSUB D BERHANU/Primary Examiner, Art Unit 3791